 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8

 9   NEWMONT USA LIMITED, a Delaware                   Case No. 3:18-cv-00575-HDM-WGC
     Corporation,
10

11          Plaintiff,

12          vs.

13   IMATECH SYSTEMS CYPRUS PTY LTD
     dba ARMORPIPETM TECHNOLOGIES, a                    ORDER GRANTING NEWMONT’S
14   foreign Corporation; INTERNATIONAL                 UNOPPOSED MOTION FOR
     MATERIALS & TECHNOLOGY PTY                         ALTERNATIVE SERVICE
15
     LIMITED dba IMATECH, a foreign
16   Corporation; and DOES 1 to 10, inclusive,

17          Defendants.
18

19          Plaintiff, Newmont USA Limited (“Newmont”) filed a Motion for Alternative Service
20   (ECF No. 21) upon Defendants Imatech Systems Cyprus Party Limited dba Armorpipe
21   Technologies (“Imatech Cyprus”) and International Materials & Technology dba Imatech
22   (“IM&T,” collectively “Imatech”) pursuant to Federal Rule of Civil Procedure 4(f)(3). At the
23   request of this Court, it also filed a supplement to that motion. ECF No. 26. No opposition has
24   been filed to the Motion. The Court conducted a hearing on the motion on July 17, 2019. 1
25

26

27
     1
      The Motion was filed as an emergency motion, but the Court’s June 20, 2019 Minute Order
28
     vacated the impending service deadline, obviating the need for an emergency motion.


                                               Page 1 of 7
 1          As set forth in the forgoing order, Newmont’s Motion as to Imatech Cyprus pursuant to

 2   Federal Rule of Civil Procedure 4(f)(3) is hereby GRANTED.

 3           Newmont’s Motion as to alternative service on IM&T pursuant to Federal Rule of Civil

 4   Procedure 4(f)(3) is hereby DENIED AS MOOT. Since Newmont filed the instant motion, the

 5   Court was notified by the Australian Central Authority that service on IM&T was effectuated on

 6   March 15, 2019

 7                                   I.       BACKGROUND

 8          Newmont filed the instant action on December 4, 2018 against Defendants for claims

 9   sounding in negligence, strict products liability, breach of express and implied warranty, and

10   negligent misrepresentation. ECF No. 1. The summons was issued on December 6, 2018. ECF

11   No. 2. Newmont named as defendants Imatech Systems Cyprus Party Limited dba Armorpip

12   Technologies (“Imatech Cyprus”) and International Materials & Technology dba Imatech

13   (“IM&T,” collectively “Imatech”). The parties were listed on the Imatech website as being located

14   in Cyprus and Australia, respectively.

15          On January 11, 2019, pursuant to the Hauge Service Convention, Newmont filed a motion

16   for issuance of letters rogatory to Cyprus and Australia, which the Court granted on January 14,

17   2019. ECF Nos. 7, 8. On February 26, 2019, the Court granted Newmont’s ex parte motion for an

18   extension to effectuate service until July 2, 2019. ECF No. 11.

19          Newmont counsel avers that IM&T has communicated regularly with Newmont’s counsel

20   including approximately sixteen emails and ten telephone calls. IM&T filed a motion to dismiss

21   for lack of personal jurisdiction on April 5, 2019 (ECF No. 13) and consented twice to stipulations

22   to extend Newmont’s time to oppose such motion. ECF Nos.16, 20. IM&T’s Motion to Dismiss

23   includes a declaration from Warwick John Rule the “sole director and secretary” of IM&T. ECF

24   No. 13, Exhibit A. Warwick John Rule is also listed as the director of Imatech Cyprus.

25          Newmont has contacted the Cypriot authorities on multiple occasions and remitted the

26   requested fee for effectuating service, but to date, neither Newmont nor the Court have received

27   notification that service has been completed upon Imatech Cyprus. Cyprus is a signatory of the

28   Hague Convention and has not objected to Article 10 of the Hague Convention, including that


                                                Page 2 of 7
 1   article’s provisions about transmitting judicial documents by postal service. See CCH, Cyprus –

 2   Central Authority & practical information, https://www.hcch.net/en/states/authorities/details3/?aid=50, (last

 3   visited June 22, 2019) (website maintained by the Hague Conference on Private International Law

 4   states that Cyprus has “[no] opposition” to Article 10.).

 5           On June 6, 2019 via telephonic conference, Newmont’s counsel requested IM&T’s

 6   counsel waive the service requirement as to both IM&T and Imatech Cyprus. However, IM&T’s

 7   counsel stated that did not have the authority to waive such service. Newmont filed this Motion

 8   on June 19, 2019 requesting the Court authorize alternative service of Imatech Cyprus and IM&T

 9   via email to IM&T’s counsel James Whitmire. ECF No. 21. Newmont filed a supplement to the

10   motion on June 25, 2019. ECF No. 26. No opposition has been filed.

11           Service was effectuated on IM&T in Australia on March 15, 2019. Newmont and this

12   Court received notification of such service on July 3, 2019. ECF No. 28.

13                                            II.      DISCUSSION

14       A. Service on a Foreign Corporation or Association Under Rule 4

15           Rule 4 of the Federal Rules of Civil Procedure governs service of process in civil suits.

16   Fed. R. Civ. P. 4(h)(2) provides that, “[u]nless federal law provides otherwise or the defendant's

17   waiver has been filed, a domestic or foreign corporation ... must be served ... at a place not within

18   any judicial district of the United States, in any manner prescribed by Rule 4(f) for serving an

19   individual, except personal delivery under (f)(2)(C)(i).” Fed. R. Civ. P. 4(f), which applies to

20   foreign corporations, provides that service may be completed on a foreign corporation using any

21   of the following methods:

22           (1) by any internationally agreed means of service that is reasonably calculated to
             give notice, such as those authorized by the Hague Convention on
23           the Service Abroad of Judicial and Extrajudicial Documents;
             (2) if there is no internationally agreed means, or if an international agreement
24           allows but does not specify other means, by a method that is reasonably

25           calculated to give notice:
             (A) as prescribed by the foreign country's law for service in that country in an
26           action in its courts of general jurisdiction;
             (B) as the foreign authority directs in response to a letter rogatory or letter of
27           request; or
             (C) unless prohibited by the foreign country's law, by:
28


                                                     Page 3 of 7
 1          (i) delivering a copy of the summons and of the complaint to the individual
            personally; or
 2          (ii) using any form of mail that the clerk addresses and sends to the individual and
            that requires a signed receipt; or
 3          (3) by other means not prohibited by international agreement, as the court
            orders.
 4          Fed. R. Civ. P. 4(f) (emphasis added).

 5
            Such alternate means of service may be ordered by a Court pursuant to Rule 4(f)(3) as long
 6
     the alternate method is not prohibited by international agreement. Rio Props., Inc. v. Rio Int'l
 7
     Interlink, 284 F.3d 1007 (9th Cir. 2002) (affirming the propriety of allowing service of process by
 8
     regular mail and email under Fed. R. Civ. P. 4(f)(3)); Haffner Int'l Mktg. Grp., Inc. v. Sahin, No.
 9
     2:13-CV-0459-JCM-VCF, 2013 WL 5954379, at *2 (D. Nev. Nov. 5, 2013) (authorizing
10
     alternative service via email).
11
            In addition to the text of the Rule, when determining whether the Court should authorize
12
     service of process by email, the Ninth Circuit has articulated a two factor test: (1) whether the
13
     facts and circumstances necessitate court intervention and justify service by email; and (2) whether
14
     the plaintiff has demonstrated that service by email is reasonably calculated to apprise the
15
     defendant of the action and afford him an opportunity to respond to the complaint. Rio Properties
16
     Inc., 284 F.3d at 1016. The authorization of service under Rule 4(f)(3) is “neither a ‘last resort’
17
     nor ‘extraordinary relief’” and Plaintiff “need not have attempted every permissible means of
18
     service of process before petitioning the court for alternative relief.” Id.
19
            Many district courts within the Ninth Circuit have authorized alternative service by email
20
     on foreign defendants under Rule 4(f)(3) since Rio. See e.g. Keck v. Alibaba.com, Inc., Case No.
21
     17-cv-05672-BLF, 2018 WL 3632160 (N.D. Cal. July 31, 2018) (permitting electronic service on
22
     China-based defendants); Microsoft Corp. v. Goldah.com Network Tech. Co., LTD., Case No. 17-
23
     CV-02896-LHK, 2017 WL 4536417 (N.D. Cal., Oct. 11, 2017) (service on Chinese entities and
24
     individual defendants by registered email to the email addresses used by the defendants was
25
     consistent with Rule 4(f)(3)); Cerelux v. Yue Shao, Case No. CV 17-02909-MWF (KSx), 2017
26
     WL 6888253 (C.D. Cal. Apr. 21, 2017) (allowing service by email on defendant in the United
27
     Kingdom); Haffner Int'l Mktg. Grp., Inc. v. Sahin, No. 2:13-CV-0459-JCM-VCF, 2013 WL
28


                                                  Page 4 of 7
 1   5954379, at *2 (D. Nev. Nov. 5, 2013) (allowing alternative service upon a Turkish company via

 2   email); Facebook, Inc. v. Banana Ads, LLC, No. C-11-3619 YGR, 2012 WL 1038752 (N.D. Cal.

 3   Mar. 27, 2012) (permitting service by email on foreign entity defendants in Anguilla, Antigua,

 4   Canada, Hong Kong, Panama, and Thailand).

 5      B. Newmont May Service Imatech Cyprus Via Email Under Rule 4(f)(3)

 6      Applying the Rio factors to this case, alternate service is warranted in this case because: (1)

 7   alternative service is not prohibited by international agreement; (2) is warranted under the

 8   particular facts and circumstances presented; (3) and is reasonably calculated to give interested

 9   parties notice of the action and an opportunity to present objections.

10          First, Cyprus is a signatory of the Hague Convention and has not objected to Article 10 of

11   the Hague Convention, so alternative service by email is not prohibited by international

12   agreement. See Williams-Sonoma Inc. v. Friendfinder Inc., No. C06-06572 JSW, 2007 WL

13   1140639, at *2 (N.D. Cal. Apr. 17, 2007) (authorizing service via email where plaintiff

14   “demonstrated that service via email is not prohibited by an international agreement”).

15          Second, the letters rogatory were issued in January 2019, and though Newmont has made

16   repeated efforts to contact the Cypriot officials, it has yet to receive any verification of service,

17   nor has the Court. Given the six-month delay in service in this case, as well as the fact that IM&T

18   has been served and the lawsuit is proceeding, “The facts and circumstances necessitate court

19   intervention allowing service by email because service pursuant to The Hague Convention . . .

20   under Rule 4(f) has, so far, proven expensive and protracted.” Haffner Int'l Mktg. Grp., Inc., 2013

21   WL 5954379, at *2.

22          Third, Newmont requests alternative service for both IM&T and Imatech Cyprus via email

23   to James Whitmire, who is IM&T’s attorney. Such alternative service is reasonably calculated to

24   apprise defendants of the lawsuit. Rio Properties Inc., 284 F.3d at 1016. The evidence in this case

25   demonstrates that Warwick John Rule is the director of both IM&T and Imatech Cyprus. As

26   IM&T’s legal counsel, Mr. Whitmire is in contact with Mr. Rule. Notifying Mr. Rule would put

27   Imatech Cyprus on notice of the case; however, since he is represented by counsel, Newmont has

28   expressed its hesitancy at serving Mr. Rule directly. Thus, alternate service by email to Mr.


                                                 Page 5 of 7
 1   Whitmire “is reasonably calculated to apprise [both] defendant[s] of the action and afford [them]

 2   an opportunity to respond to the complaint.” Haffner Int'l Mktg. Grp., Inc., 2013 WL 5954379, at

 3   *2.

 4          For these reasons, and in view of the fact that no opposition has been filed to Newmont’s

 5   Motion, Newmont’s motion to serve Imatech Cyprus by email under Rule 4(f)(3) is GRANTED.

 6   Newmont has already had the documents translated to Cypriot and it may serve both English and

 7   Cypriot versions on Mr. Whitmire.

 8   ///

 9   ///

10   ///

11   ///

12   ///

13   ///

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                               Page 6 of 7
 1   ///

 2                                 III.    CONCLUSION

 3            IT IS HEREBY ORDERED that:

 4            (1) Newmont’s motion to serve Imatech Cyprus via email under Rule 4(f)(3) is

 5            GRANTED.

 6            (2) Newmont may serve a copy of the summons, complaint, all exhibits to the

 7                complaint along with any other service documents and a copy of this order at the

 8                following email address, with return receipt requests:

 9                       JWhitmire@santoronevada.com

10            (3) Newmont has until August 7, 2019 to file a proof of service as to Imatech Cyprus

11                (though the Court anticipates it may be filed sooner).

12         IT IS SO ORDERED.

13         Dated: July 17, 2019.

14
                                                UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              Page 7 of 7
